Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 6, 10, 13, 16-17, 20, 22 are canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: display unit and image display unit in claim 1, 2, 5, 11, 15, 20-22, 24, 26; image capturing device as in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 7-9, 11-12, 14-15, 18-19, 23-24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIAO et al. (US 20160310325 hereinafter “JIAO”), in view of HILKES et al. (US 20170078623, hereinafter “HILKES”).
Regarding claim 1, JIAO discloses a device (JIAO para. 26, i.e. A further embodiment of the invention provides a device comprising one or more cameras, a microprocessor, and one or more display screens. In one embodiment, the device comprises two video cameras (one for each eye), two display screens (one for each eye), and a microprocessor. In one embodiment, the device further comprises a sensor to detect eye movement of the subject and accordingly adjust the field-of-view captured by the one or more cameras. For example, the sensor can measure the point of gaze and adjust the direction of the video cameras to match the subject's field-of-view) for compensating for partial loss of visual field in a subject (as cited below, i.e. para 28-29: …the terms “transform” or “manipulate” an image or synonyms thereof indicate that the algorithm removes the portions of the image corresponding to non-functional areas of the subject's retina and directs that information into the areas of the image corresponding to the functional areas of the subject's retina), 
a display unit (para. 26, i.e. one or more display screens, i.e. a display unit) configured to project the captured image onto a region of a retina of the subject corresponding to a second region of the subject's visual field (Fig. 1, para. 28 A map of the functional areas in the retina of a subject such as, for example, a multifocal ERG-generated map, is input into the algorithm and the algorithm is programmed to transform, the images obtained from the camera to align the images with the functional areas of the retina of the subject. For the purposes of this invention, the terms “transform” or “manipulate” an image or synonyms thereof indicate that the algorithm removes the portions of the image corresponding to non-functional areas of the subject's retina and directs that information into the areas of the image corresponding to the functional areas of the subject's retina); 

    PNG
    media_image1.png
    487
    538
    media_image1.png
    Greyscale

wherein the display unit is configured to crop (as cited below, remove, i.e. crop, and left only the corresponding portion) the image based on stored cropping information before projecting the image onto the region of the retina of the subject (as cited above, i.e indicate that the algorithm removes –i.e. crop. the portions of the image corresponding to non-functional areas of the subject's retina and directs that information into the areas of the image corresponding to the functional areas of the subject's retina), wherein the stored cropping information (JIAO, para. [0028] A map of the functional increasing numbers of aging and vision-impaired subjects. Age-related macular degeneration (AMD) and glaucoma are two eye diseases that cause visual disability and blindness. The macula comprises only four percent of the retinal area and contains the fovea, an area responsible for central, high resolution vision. AMD is the leading cause of visual disability and blindness in the population over 65 years of age in the United States and other Western countries. It affects 11% of the population of 65-74 year olds and 28% of the population over 74 years old) information (Fig. 1, para. [0020] For the purposes of this invention, the term “corresponding to the non-functional areas of the retina” refers to the portions of the field-of-view or the portions of the image of the field-of-view which would have been seen by the non-functional areas of the retina if the non-functional areas were functional. – ie. Impaired vision -Similarly, for the purposes of this invention, the term “corresponding to the functional areas of the retina” refers to the portions of the field-of-view or the portions of the image of the field-of-view which is seen by the functional areas of the retina) identifying the first region of the subject's visual field as a region in which the subject's visual field is impaired (as cited above, Fig. 1 and para. 29) and the second region of the visual field as a region in which the subject's visual field is non-impaired (as cited above).
It is noted that JIAO is silent about a wearable frame comprising a first arm, a second arm and a bridging portion rest on the face of the subject as claimed.
However, HILKES discloses the device comprising: a wearable frame comprising a first arm, a second arm and a bridging portion (as cited below, i.e. goggles and eye-glasses, has the same structure and configuration) configured to extend between the first arm and the second arm (112b) and rest on (i.e. wearing the glass) the face of the subject (Fig. 7, [0087] Optionally the HMD can also present visual sourced from an electronic device, such as a television, computer display, multimedia player, gaming console, personal video recorder (PVR), or cable network set-top box for example. This electronic content may be transmitted wirelessly for example to the HMD directly or via a PED to which the HMD is interfaced. Alternatively, the electronic content may be sourced through a wired interface such as USB, I2C, RS485, etc as discussed above. Referring to FIG. 7 there is depicted a HMD 1370 as disclosed by R. Hilkes et al in U.S. patent application Ser. No. 13/309,717 filed Dec. 2, 2011 entitled “Apparatus and Method for a Bioptic Real Time Video System” the entire disclosure of this application is incorporated by reference herein. HMD 770 allowing a user with refractive correction lenses to view with or without the HMD 770 based upon head tilt as they engage in different activities. Accordingly, first to sixth images 710 through 760 show the different user engagement with head tilt. Within the embodiments of the invention described above and below the camera has been described as being integral to the HMD. Optionally the camera may be separate to the HMD.); 
an image capture device (as cited above camera) supported by the wearable frame (as cited above, i.e. camera has been described as being integral to the HMD) and configured to capture an image from a first region of the subject's visual field (as cited above, i.e. first to sixth images 710 through 760 show the different user engagement with head tilt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of JIAO correcting vision impairment by adding HILKES's teaching of adaptive glasses for correction vision impairment so as to have benefit of matching with the individual's visual impairment regardless of whether it is retinal performance, nervous disorder, and/or higher order processing disorder.


    PNG
    media_image2.png
    549
    540
    media_image2.png
    Greyscale


Regarding claim 2, JIAO further discloses the device according to claim 1, wherein the display unit is configured to crop (as cited below, i.e remove) the captured image to correspond to the first region (JIAO, para. [0028] A map of the functional areas in the retina of a subject such as, for example, a multifocal ERG-generated map, is input into the algorithm and the algorithm is programmed to transform, the images obtained from the camera to align the images with the functional areas of the retina of the subject. [0029] For the purposes of this invention, the terms “transform” or “manipulate” an image or synonyms thereof indicate that the algorithm removes the portions of the image corresponding to non-functional areas of the subject's retina and directs that information into the areas of the image corresponding to the functional areas of the subject's retina).

Regarding claim 5, JIAO further discloses the device according to claim 1 (para. 14, Fig. 1), wherein the display unit comprises a display (para. 41) configured to display the captured image and an optical element (JIAO, para. 46, i.e. lenses, para. [0046] A multifocal ERG-generated map of a subject's retinal areas with functional photoreceptors and retinal areas with degenerated photoreceptors is generated during a fundus examination. A subject is fitted with head-mounted goggles equipped with prisms, mirrors and lenses to capture the light transmitted through the goggles and to project the transmitted light to functional areas of the subject's retinas and avoid non-functional areas of the subject's retinas. ) configured to project (as cited below, i.e. project) the image onto the region of the subject's retina, and the display comprises a screen (screen as cited below) and/or a projector (JIAO, para. [0041] In some embodiments, the display screens are selected from Digital Micromirror Devices (DMDs), liquid crystal displays (LCDs), light emitting diode (LED) display or analog displays, which project the images onto the retinas. Functioning and design of a DMD, LCD, LED, and analog displays that can be utilized in the devices of the current invention are well known to a person of ordinary skill in the art).

Regarding claim 7, JIAO further discloses the device according to claim 1, wherein the optical element comprises a lens, a prism, a mirror or any combination thereof (as cited above, JIAO para. [0046] A multifocal ERG-generated map of a subject's retinal areas with functional photoreceptors and retinal areas with degenerated photoreceptors is generated during a fundus examination. A subject is fitted with head-mounted goggles equipped with prisms, mirrors and lenses to capture the light transmitted through the goggles and to project the transmitted light to functional areas of the subject's retinas and avoid non-functional areas of the subject's retinas).


Regarding claim 8, JIAO discloses the device according to claim 1, 
It is noted that JIAO is silent about a rechargeable power source as claimed.
However, HILKES discloses wherein the device further comprises a rechargeable power source (HILKES, para. 59, i.e battery for cellphone/smartphone is built in and rechargeable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of JIAO correcting vision impairment by adding HILKES's teaching of adaptive glasses for correction vision impairment so as to have benefit of matching with the individual's visual impairment regardless of whether it is retinal performance, nervous disorder, and/or higher order processing disorder.

Regarding claim 9, JIAO discloses the device according to claim 1, 
It is noted that JIAO is silent about the image capture device is mounted on a central portion of the bridging portion of the wearable frame claimed.
However, HILKES discloses wherein the image capture device is mounted on a central portion of the bridging portion of the wearable frame (HILKES, component 920, para. 58, Fig. 7, para. 87).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of JIAO correcting vision impairment by adding HILKES's teaching of adaptive glasses for correction vision impairment so as to have benefit of matching with the individual's visual impairment regardless of whether it is retinal performance, nervous disorder, and/or higher order processing disorder

so removed into the peripheral portion of the image. Accordingly, the processed image appears distorted to a normal eye having no visual information in the central portion and having redirected visual information in the peripheral portion. [0031] In another embodiment, the subject's retina is not functional in the peripheral portion and the algorithm removes the peripheral portion of the image and redirects the portion so removed into the central portion of the image. As such, the processed image would appear distorted to a normal eye having no visual information in the peripheral portion and having redirected visual information in the central portion); based on upon identification of the second region, mounting an image display unit on the frame to project the captured image onto a region of the subject's retina that corresponds to the second region of the subject's visual field (as cited above, JIAO, para. [0028] A map of the functional areas in the retina of a subject such as, for example, a multifocal ERG-generated map, is input into the algorithm and the algorithm is programmed to transform, the images obtained from the camera to align the images with the functional areas of the retina of the subject. [0029] For the purposes of this invention, the terms “transform” or “manipulate” an image or synonyms thereof indicate that the algorithm removes the portions of the image corresponding to non-functional areas of the subject's retina and directs that information into the areas of the image corresponding to the functional areas of the subject's retina).
based on the identification of the first region (as cited above, , JIAO, para. [0028] A map of the functional areas in the retina of a subject such as, for example, a multifocal ERG-generated map, is to align the images with the functional areas of the retina of the subject. [0029] For the purposes of this invention, the terms “transform” or “manipulate” an image or synonyms thereof indicate that the algorithm removes the portions of the image corresponding to non-functional areas of the subject's retina and directs that information into the areas of the image corresponding to the functional areas of the subject's retina), mounting an image capture device (JIAO para. 26, i.e. A further embodiment of the invention provides a device comprising one or more cameras, a microprocessor, and one or more display screens. In one embodiment, the device comprises two video cameras (one for each eye), two display screens (one for each eye), and a microprocessor. In one embodiment, the device further comprises a sensor to detect eye movement of the subject and accordingly adjust the field-of-view captured by the one or more cameras. For example, the sensor can measure the point of gaze and adjust the direction of the video cameras to match the subject's field-of-view) on a wearable frame (para. 21) to capture an image (as cited above) from the first region of the subject's visual field (as cited above).
It is noted that JIAO is silent about providing a wearable frame comprising a first arm, a second arm and a bridging portion configured to extend between the first arm and the second arm and rest on the face of the subject as claimed.
However, HILKES discloses providing a wearable frame (as cited below) comprising a first arm, a second arm and a bridging portion (HILKES, where component 920 located, para. 58) configured to extend between the first arm and the second arm and rest on the face of the subject (Fig. 7, para. 87); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of JIAO correcting vision impairment by adding HILKES's teaching of adaptive glasses for correction vision impairment so as to 

Regarding claim 12, JIAO further discloses the method according to claim 11, wherein the patient information comprises at least one of: a hemianopsia (hemianopsia, per definition: Hemianopsia - https://www.winchesterhospital.org/health-library/article?id=648217 - Definition Hemianopsia is the loss of half of the visual field. A person with hemianopsia only sees a portion of the visual field from each eye. It is classified by where the missing visual field is located: Outer half of each visual field (bitemporal)
The same half of each visual field (homonymous)
Right half of each visual field (right homonymous)
Left half of each visual field (left homonymous)
Upper half of each visual field (superior)
Lower half of each visual field (inferior). JIAO, para. [0030] In one embodiment, the subject's retina is not functional in the central portion and the algorithm removes the central portion of the image and redirects the portion so removed into the peripheral portion of the image. Accordingly, the processed image appears distorted to a normal eye having no visual information in the central portion and having redirected visual information in the peripheral portion. [0031] In another embodiment, the subject's retina is not functional in the peripheral portion and the algorithm removes the peripheral portion of the image and redirects the portion so removed into the central portion of the image. As such, the processed image would appear distorted to a normal eye having no visual information in the peripheral portion and having redirected visual information in the central portion) classification (same effect as cited below, therefore, a hemianopsia classificaition) and an individualised visual field map (JIAO, para. [0030] In one embodiment, the subject's retina is not functional in the central portion and so removed into the peripheral portion of the image. Accordingly, the processed image appears distorted to a normal eye having no visual information in the central portion and having redirected visual information in the peripheral portion. [0031] In another embodiment, the subject's retina is not functional in the peripheral portion and the algorithm removes the peripheral portion of the image and redirects the portion so removed into the central portion of the image. As such, the processed image would appear distorted to a normal eye having no visual information in the peripheral portion and having redirected visual information in the central portion) identifying at least one of: (i) the first area (20) of the subject's visual field in which vision is identified as impaired; and (ii) the second area (30) of the subject's visual field in which vision is identified as non-impaired (JIAO, para. [0017] In one embodiment of the invention, the subject has undergone tests to determine the distribution of regions containing functional photoreceptors in the subject's retina(s). Non-limiting examples of such tests include fundus diagnostic and multifocal electroretinogram (ERG). Additional methods of determining functional and non-functional areas in a subject's retina are well known to a person of ordinary skill in the art and such embodiments are within the purview of the subject invention).


Regarding claim 14, JIAO further discloses the method according to claim 11, further comprising the step of mapping (as cited below, i.e transfor, para. [0028] A map of the functional areas in the retina of a subject such as, for example, a multifocal ERG-generated map, is input into the algorithm and the algorithm is programmed to transform, the images obtained from the camera to align the images with the functional areas of the retina of the subject. [0029] For the purposes of this invention, the terms “transform” or “manipulate” an image or synonyms thereof indicate that the algorithm removes the portions of the image corresponding to non-functional areas of the subject's retina and directs that information into the areas of the image corresponding to the functional areas of the subject's retina) the subject's visual field and identifying (i) the first area of visual field in which vision is identified as impaired; and (ii) the second area of visual field in which vision is identified as non-impaired (para. [0017] In one embodiment of the invention, the subject has undergone tests to determine the distribution of regions containing functional photoreceptors in the subject's retina(s). Non-limiting examples of such tests include fundus diagnostic and multifocal electroretinogram (ERG). Additional methods of determining functional and non-functional areas in a subject's retina are well known to a person of ordinary skill in the art and such embodiments are within the purview of the subject invention).

Regarding claim 15, JIAO further discloses the method according to claim 11, further comprising the step of configuring the display unit to crop (as cited below, i.e. removes) the captured image based on the patient information (JIAO, para. [0028] A map of the functional areas in the retina of a subject such as, for example, a multifocal ERG-generated map, is input into the algorithm and the algorithm is programmed to transform, the images obtained from the camera to align the images with the functional areas of the retina of the subject. [0029] For the purposes of this invention, the terms “transform” or “manipulate” an image or synonyms thereof indicate that the algorithm removes the portions of the image corresponding to non-functional areas of the subject's retina and directs that information into the areas of the image corresponding to the functional areas of the subject's retina).

Regarding claim 18, JIAO discloses a method for compensating for partial loss (JIAO, abstract) of visual field in a subject, the method comprising: (a) providing patient information (JIAO, para. [0030] In one embodiment, the subject's retina is not functional in the central portion and the algorithm removes the central portion of the image and redirects the portion so removed into the peripheral portion of the image. Accordingly, the processed image appears distorted to a normal eye having no visual information in the central portion and having redirected visual information in the peripheral portion. [0031] In another embodiment, the subject's retina is not functional in the peripheral portion and the algorithm removes the peripheral portion of the image and redirects the portion so removed into the central portion of the image. As such, the processed image would appear distorted to a normal eye having no visual information in the peripheral portion and having redirected visual information in the central portion) identifying (i) a first area of the subject's visual field in which the subject's visual field is identified as impaired and (ii) a second region of the visual field in which the subject's visual field is identified as non-impaired (as cite above); (b) capturing an image from the first area of the subject's visual field (images as cited above); (c) cropping the captured image based on image cropping information, wherein the image cropping information is based on the first region as identified in step (a) (removed…. As cite above); (d) projecting the cropped image onto a region of the subject's retina that corresponds to the second region (i.e. functioned area as cited above) of the subject's visual field as identified in step (a) (JIAO, para. [0017] In one embodiment of the invention, the subject has undergone tests to determine the distribution of regions containing functional photoreceptors in the subject's retina(s). Non-limiting examples of such tests include fundus diagnostic and multifocal electroretinogram (ERG). Additional methods of determining functional and non-functional areas in a subject's retina are well known to a person of ordinary skill in the art and such embodiments are within the purview of the subject invention).
It is noted that JIAO is silent about (b) capturing an image from the first area of the subject's visual field using an image capture device as claimed.
	However, HILKES discloses detail of an image capture device  (Fig. 7, [0087] Optionally the HMD can also present visual content to the user which has been sourced from an electronic device, such as a television, computer display, multimedia player, gaming console, personal video recorder (PVR), or cable network set-top box for example. This electronic content may be transmitted wirelessly for example to the HMD directly or via a PED to which the HMD is interfaced. Alternatively, the electronic content may be sourced through a wired interface such as USB, I2C, RS485, etc as discussed above. Referring to FIG. 7 there is depicted a HMD 1370 as disclosed by R. Hilkes et al in U.S. patent application Ser. No. 13/309,717 filed Dec. 2, 2011 entitled “Apparatus and Method for a Bioptic Real Time Video System” the entire disclosure of this application is incorporated by reference herein. HMD 770 allowing a user with refractive correction lenses to view with or without the HMD 770 based upon head tilt as they engage in different activities. Accordingly, first to sixth images 710 through 760 show the different user engagement with head tilt. Within the embodiments of the invention described above and below the camera has been described as being integral to the HMD. Optionally the camera may be separate to the HMD.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of JIAO correcting vision impairment by adding HILKES's teaching of adaptive glasses for correction vision impairment so as to have benefit of matching with the individual's visual impairment regardless of whether it is retinal performance, nervous disorder, and/or higher order processing disorder.

Regarding claim 19, JIAO further discloses the method according to claim 18, wherein the step of identifying the first region and the second region of the subject's visual field comprises one or more of providing patient information (JIAO, para. [0030] In one embodiment, the subject's retina is not functional in the central portion and the algorithm removes the central portion of the image and redirects the portion so removed into the peripheral portion of the image. Accordingly, the processed image appears distorted to a normal eye having no visual information in the central portion and having redirected visual information in the peripheral portion. [0031] In another embodiment, the subject's removes the peripheral portion of the image and redirects the portion so removed into the central portion of the image. As such, the processed image would appear distorted to a normal eye having no visual information in the peripheral portion and having redirected visual information in the central portion) comprising a hemianopsia classification (JIAO, para. [0030] In one embodiment, the subject's retina is not functional in the central portion and the algorithm removes the central portion of the image and redirects the portion so removed into the peripheral portion of the image. Accordingly, the processed image appears distorted to a normal eye having no visual information in the central portion and having redirected visual information in the peripheral portion. [0031] In another embodiment, the subject's retina is not functional in the peripheral portion and the algorithm removes the peripheral portion of the image and redirects the portion so removed into the central portion of the image. As such, the processed image would appear distorted to a normal eye having no visual information in the peripheral portion and having redirected visual information in the central portion) classification (same effect as cited below, therefore, a hemianopsia classificaition) and providing patient information comprising an individualised visual field map identifying at least one of: (i) a first area of visual field in which vision is identified as impaired (as cited above functional, none functional); and (ii) a second area of visual field in which vision is identified as unimpaired (JIAO, para. [0017] In one embodiment of the invention, the subject has undergone tests to determine the distribution of regions containing functional photoreceptors in the subject's retina(s). Non-limiting examples of such tests include fundus diagnostic and multifocal electroretinogram (ERG). Additional methods of determining functional and non-functional areas in a subject's retina are well known to a person of ordinary skill in the art and such embodiments are within the purview of the subject invention).

so removed into the peripheral portion of the image. Accordingly, the processed image appears distorted to a normal eye having no visual information in the central portion and having redirected visual information in the peripheral portion. [0031] In another embodiment, the subject's retina is not functional in the peripheral portion and the algorithm removes the peripheral portion of the image and redirects the portion so removed into the central portion of the image. As such, the processed image would appear distorted to a normal eye having no visual information in the peripheral portion and having redirected visual information in the central portion) 
It is noted that JIAO is silent about storage as claimed.
However, HILKES discloses a storage medium comprised in the device (HILKES, para. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of JIAO correcting vision impairment by adding HILKES's teaching of adaptive glasses for correction vision impairment so as to have benefit of matching with the individual's visual impairment regardless of whether it is retinal performance, nervous disorder, and/or higher order processing disorder.

Regarding claim 24, JIAO discloses the device according to claim 1, wherein the display unit is configured to show a live video feed (see HILKES, for explicit citation of live video) from the image capture device (para. [0027] In certain embodiments, the images obtained by each video camera are transmitted to a microprocessor, where the microprocessor transforms the images according to an algorithm. In one embodiment the microprocessor is integral to the device. In a further embodiment, the microprocessor is mountable onto the head of the subject along with the rest of the components of 
It is noted that JIAO is silent about as claimed.
However, HILKES disclose live video (HILKES, Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of JIAO correcting vision impairment by adding HILKES's teaching of adaptive glasses for correction vision impairment so as to have benefit of matching with the individual's visual impairment regardless of whether it is retinal performance, nervous disorder, and/or higher order processing disorder.


Regarding claim 26, JIAO further discloses an image display unit (JIAO, para. 26) provided with at least one light source (JIAO, para. [0041] In some embodiments, the display screens are selected from Digital Micromirror Devices (DMDs), liquid crystal displays (LCDs), light emitting diode (LED) display or analog displays, which project the images onto the retinas. Functioning and design of a DMD, LCD, LED, and analog displays that can be utilized in the devices of the current invention are well known to a person of ordinary skill in the art) for delivery of photons to an eye for use in the method, wherein the light source of the image display emits photons building up an image onto a region of the subject's retina (as cited below) that corresponds to the second region of the subject's visual field in which the subject's vision is identified as non-impaired, therewith compensating for partial loss of visual field in the subject (JIAO, para. [0030] In one embodiment, the subject's retina is not functional in the central portion and the algorithm removes the central portion of the image and redirects the portion so removed into the peripheral portion of the image. Accordingly, the processed image appears distorted to a normal eye having no visual information in the central portion and having redirected visual removes the peripheral portion of the image and redirects the portion so removed into the central portion of the image. As such, the processed image would appear distorted to a normal eye having no visual information in the peripheral portion and having redirected visual information in the central portion).
It is noted that JIAO is silent about (b) capturing an image from the first area of the subject's visual field using an image capture device as claimed.
	However, HILKES discloses detail of an image capture device  (Fig. 7, [0087] Optionally the HMD can also present visual content to the user which has been sourced from an electronic device, such as a television, computer display, multimedia player, gaming console, personal video recorder (PVR), or cable network set-top box for example. This electronic content may be transmitted wirelessly for example to the HMD directly or via a PED to which the HMD is interfaced. Alternatively, the electronic content may be sourced through a wired interface such as USB, I2C, RS485, etc as discussed above. Referring to FIG. 7 there is depicted a HMD 1370 as disclosed by R. Hilkes et al in U.S. patent application Ser. No. 13/309,717 filed Dec. 2, 2011 entitled “Apparatus and Method for a Bioptic Real Time Video System” the entire disclosure of this application is incorporated by reference herein. HMD 770 allowing a user with refractive correction lenses to view with or without the HMD 770 based upon head tilt as they engage in different activities. Accordingly, first to sixth images 710 through 760 show the different user engagement with head tilt. Within the embodiments of the invention described above and below the camera has been described as being integral to the HMD. Optionally the camera may be separate to the HMD.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of JIAO correcting vision impairment by adding HILKES's teaching of adaptive glasses for correction vision impairment so as to 

Regarding claim 27, JIAO further discloses the method according to claim 26, wherein the image display comprises at least one light emitting diode comprising the light source and wherein the light source is a semiconductor material such as a p/n semiconductor material (JIAO, para. [0041] In some embodiments, the display screens are selected from Digital Micromirror Devices (DMDs), liquid crystal displays (LCDs), light emitting diode (LED) display or analog displays, which project the images onto the retinas. Functioning and design of a DMD, LCD, LED, and analog displays that can be utilized in the devices of the current invention are well known to a person of ordinary skill in the art.).

Claims 3, 4, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIAO et al. (US 20160310325 hereinafter “JIAO”), in view of HILKES et al. (US 20170078623, hereinafter “HILKES”), further in view of Serdarevic et al. (US 20150133901 A1 hereinafter “Serdarevic”).

Regarding claim 3, JIAO/HILKES discloses the device according claim 2,
It is noted that JIAO/HILKES is silent about wherein the cropped image extends beyond the first region to provide at least one region of overlap with the second region as claimed.
However, SERDAREVIC discloses wherein the cropped image extends beyond the first region to provide at least one region of overlap with the second region (SERDAREVIC, para. [0235] In some embodiments, corneal vitrification, including but not limited to photovitrification, can be used to provide vision improvement and to overcome disorders causing central visual field deficits, including but not limited to retinal disorders such as age-related macular degeneration, by using modifications of corneal optical aberrations for image magnification on the retina, image relocation on the retina, or image that overlaps functional regions of the retina and wherein the image relocation on the retina is to at least one preferred retinal location that overlaps functional regions of the retina).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of JIAO correcting vision impairment and HILKES's teaching of adaptive glasses for correction vision impairment by adding SERDAREVIC’s teaching of compensating the image with overlap region so as to have benefit of relocating images with overlaps functional region of the retina.

Regarding claim 4, JIAO/HILKES discloses the device according to claim 3.
It is noted that JIAO/HILKES is silent about overlapping as claimed
However, SERDAREVIC discloses wherein the cropped image comprises a first portion captured from the first region and a second portion captured from the second region (JIAO, para. [0028] A map of the functional areas in the retina of a subject such as, for example, a multifocal ERG-generated map, is input into the algorithm and the algorithm is programmed to transform, the images obtained from the camera to align the images with the functional areas of the retina of the subject. [0029] For the purposes of this invention, the terms “transform” or “manipulate” an image or synonyms thereof indicate that the algorithm removes the portions of the image corresponding to non-functional areas of the subject's retina and directs that information into the areas of the image corresponding to the functional areas of the subject's retina), and 
wherein the second region occupies between 5% and 20% (selecting overlap region as cited below, i.e. a typical value of 10%) of the area of the cropped image (SERDAREVIC, para. [0235] In some embodiments, corneal vitrification, including but not limited to photovitrification, can be used to provide vision improvement and to overcome disorders causing central visual field deficits, including using modifications of corneal optical aberrations for image magnification on the retina, image relocation on the retina, or any combination thereof; wherein the image magnification provides a retinal image that overlaps functional regions of the retina and wherein the image relocation on the retina is to at least one preferred retinal location that overlaps functional regions of the retina).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of JIAO correcting vision impairment and HILKES's teaching of adaptive glasses for correction vision impairment by adding SERDAREVIC’s teaching of compensating the image with overlap region so as to have benefit of relocating images with overlaps functional region of the retina.

Regarding claim 21, JIAO/HILKES discloses the method according to claim 18.
It is noted that JIAO/HILKES is silent about wherein the display unit is configured to crop the captured image to correspond to the first region of the visual field and/or to extend beyond the first region to provide at least one region of overlap with the second region.
However, SERDAREVIC discloses the method according to claim 18, wherein the display unit is configured to crop the captured image to correspond to the first region of the visual field and/or to extend beyond the first region to provide at least one region of overlap with the second region (SERDAREVIC, para. [0235] In some embodiments, corneal vitrification, including but not limited to photovitrification, can be used to provide vision improvement and to overcome disorders causing central visual field deficits, including but not limited to retinal disorders such as age-related macular degeneration, by using modifications of corneal optical aberrations for image magnification on the retina, image relocation on the retina, or any combination thereof; wherein the image magnification image that overlaps functional regions of the retina and wherein the image relocation on the retina is to at least one preferred retinal location that overlaps functional regions of the retina).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of JIAO correcting vision impairment and HILKES's teaching of adaptive glasses for correction vision impairment by adding SERDAREVIC’s teaching of compensating the image with overlap region so as to have benefit of relocating images with overlaps functional region of the retina.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIAO et al. (US 20160310325 hereinafter “JIAO”), in view of HILKES et al. (US 20170078623, hereinafter “HILKES”), further in view of Youtube (https://www.youtube.com/watch?v=D3MMoaojVuM hereinafter “Youtube”).

Regarding claim 25, JIAO/ HILKES further discloses the device according to claim 1,
It is noted that JIAO/ HILKES is silent about additive construction as claimed.
However, Youtube discloses wherein at least the frame is formed using an additive manufacturing technique (see i.e. https://www.youtube.com/watch?v=D3MMoaojVuM, for glass printing, 2015).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of JIAO correcting vision impairment and HILKES's teaching of adaptive glasses for correction vision impairment by adding Youtube’s teaching of 3D glasses frame printing so as to have benefit of having a custom design glass frame.


Conclusion

US 9917957 B1 Cropping Image Within Image Preview
US 10861159 B2 Method, system and computer program product for automatically altering a video stream
 US 10607313 B2Systems and methods for generating stabilized visual content using spherical visual content
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485